 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT, dated as of                           ,
          , is by and between                                          (the
“Executive”) and Digene Corporation, a Delaware corporation (the “Company”)[,
and is an amendment and restatement of the Employment Agreement, dated
                          ,           ], between the Executive and the Company].
The Executive and the Company agree as follows:
          1. Employment. The Company hereby employs the Executive and the
Executive hereby accepts employment with the Company, upon the terms and
conditions hereinafter set forth.
          2. Term. Subject to the provisions for earlier termination as provided
herein, the term of this Agreement will be for a period beginning on February 1,
2006 and ending as set forth in the following sentence. The Compensation
Committee (the “Compensation Committee”) of the Company’s Board of Directors
(the “Board”) shall be entitled to terminate this Agreement at any time by
causing the Company to provide written notice to the Executive at least twelve
(12) months in advance of the termination date. The period of the Executive’s
employment under this Agreement, as it may be terminated as provided herein, is
hereinafter referred to as the “Term.” The termination of this Agreement in
accordance with this Section 2 shall not be a termination as set forth in
Section 5 hereof and shall not entitle the Executive to receive any severance or
other payments as provided for in Section 6 hereof.
          3. Duties and Responsibilities. The Executive shall perform such
duties and functions as the Board may from time to time determine which are
consistent with the positions as set forth on Annex A, a copy of which is
attached hereto and the terms of which are incorporated by reference herein,
shall comply with the policies and reasonable directions of the Board and shall
discharge [his][her] responsibilities in a competent and faithful manner,
consistent with sound business practices. The Executive and the Company may
amend Annex A from time to time to document changes to the positions described
therein.
          During the Term of this Agreement, the Executive shall devote all of
[his][her] business time, attention and energies to the performance of
[his][her] duties for the business of the Company, except to the extent that the
Board may specifically approve any outside interests; provided that the first
part of this sentence shall not preclude the Executive from (a) participating in
civic duties, (b) serving as a member of the board of directors of any other
company if the Company consents in writing to such service (such consent not to
be unreasonably withheld), (c) delivering lectures, fulfilling speaking
engagements or teaching at educational institutions, or (d) managing the
Executive’s personal investments, in each such case to the extent that such
activities do not materially impair the Executive’s ability to perform the
Executive’s duties hereunder. All current activities of the Executive as of the
date of this Agreement described in the proviso of the prior sentence are
approved. The Executive shall not, directly or indirectly, without the approval
of the Board, engage or become financially interested in any other business
activity which, in the reasonable judgment of the Board, conflicts with the
duties of the Executive hereunder, whether or not such activity is pursued for
gain, profit or pecuniary advantage.

 



--------------------------------------------------------------------------------



 



          4. Compensation.
          (a) Base Salary. During the Term, the Executive shall receive from the
Company (or, at the Company’s option, any subsidiary or affiliate thereof) an
annual base salary for services rendered hereunder in the amount specified on
Annex A, payable not less frequently than semi-monthly consistent with the
regular practices of the Company. The Executive’s base salary shall be reviewed
annually by the Compensation Committee and shall be subject to change at the
option and sole discretion of the Compensation Committee. The Company may amend
Annex A from time to time to document any such change.
          (b) Bonus. The Executive shall be entitled to receive, as additional
compensation, an annual cash bonus determined in accordance with the Company’s
executive bonus plan and approved by the Compensation Committee in its sole
discretion.
          (c) Other Benefits. The Executive shall, in addition to the other
compensation described in this Section 4, be entitled to participate in such
employee benefit plans or programs of the Company and shall be entitled to such
other fringe benefits as are from time to time made available by the Company
generally to employees of the Executive’s position, tenure, salary, age, health
and other qualifications (including, but not limited to, any profit-sharing,
stock option, incentive, pension, health insurance, major medical insurance and
group life insurance plans in accordance with the terms of such plans), all as
determined from time to time by the Compensation Committee. To the extent
available at reasonable cost, the Company will use its best efforts to promptly
obtain and maintain appropriate directors and officers liability insurance
(“D&O”); if the Company determines that it cannot obtain appropriate D&O, it
will promptly so notify the Executive in writing, but in no event later than
sixty (60) days after such determination. The Executive acknowledges and agrees
that the Company does not guarantee the adoption or continuance of any
particular employee benefit plan or program or other fringe benefit during the
Term, and participation by the Executive in any such plan or program shall be
subject to the rules and regulations applicable thereto.
          (d) Reimbursement for Expenses. The Company shall reimburse the
Executive, in a manner consistent with the regular practices of the Company, for
any and all reasonable and necessary business expenses incurred by the Executive
in connection with the performance of [his][her] duties, upon presentation of
proper vouchers by the Executive to support said expenses.
          5. Termination. The Executive’s employment by the Company hereunder
shall terminate on the occurrence of:
          (a) Disability or Death. In the event of the Executive’s death during
the Term, the Executive’s employment shall be deemed to terminate on the date of
the Executive’s death. In the event of the Executive’s Disability during the
Term, the Company, at its option, may terminate the employment of the Executive
under this Agreement immediately by giving the Executive written notice to that
effect. For the

2



--------------------------------------------------------------------------------



 



purpose hereof, the term “Disability” shall mean disability as defined in the
Company’s Long-Term Disability Plan or, if the Company does not have such a
plan, the Executive’s physical or mental inability to perform [his][her]
essential duties and responsibilities hereunder, with reasonable accommodation,
for a period of at least ninety (90) consecutive days. Disability shall be
determined by the Compensation Committee or its designee. In the case of
Disability, until the Company terminates the Executive’s employment hereunder in
accordance with the foregoing, the Executive shall be entitled to receive
compensation provided for herein notwithstanding any such physical or mental
inability to perform [his][her] duties hereunder.
          (b) Termination for Cause. The Company may, with the approval of a
majority of the Board, terminate the employment of the Executive hereunder at
any time during the Term and effective immediately for “justifiable cause” (a
“Termination for Cause”) by giving Executive written notice of such Termination
for Cause. For the purposes of the Agreement, the term “justifiable cause”
means: (i) the Executive’s conviction of a felony (which, through lapse of time
or otherwise, is not subject to appeal); (ii) the Executive’s willful and
substantial misconduct; (iii) the Executive’s repeated, after written notice
from the Company and a reasonable opportunity to cure, neglect of duties or
failure to act which can reasonably be expected to affect materially and
adversely the business or affairs of the Company or any subsidiary or affiliate;
(iv) except in the normal course of business in the performance of [his][her]
duties, any material disclosure by the Executive to any person, firm or
corporation other than the Company, its subsidiaries and its and their
directors, officers, employees or professional advisors, of any confidential
information or trade secret of the Company or any of its subsidiaries; (v) the
Executive’s repeated pursuit, after written notice from the Company and a
reasonable opportunity to cure, of activities or personal or professional
conduct or action that in the sole judgment of the Board is contrary to the best
interests of the Company; (vi) any material breach by the Executive of this
Agreement or, to the extent applicable, the Non Competition, Non Disclosure and
Developments Agreement between the Executive and the Company; (vii) any conduct
or action by the Executive prohibited under the policies of the Company,
including, but not limited to, policies regarding sexual harassment, insider
trading, corporate disclosure, substance abuse and conflicts of interest; or
(viii) the engaging by the Executive in any business other than the business of
the Company and its subsidiaries which, in the sole judgment of the Board,
interferes with the performance of [his][her] duties hereunder.
          (c) Termination Without Cause. The Company may terminate the
employment of the Executive hereunder at any time without “justifiable cause” (a
“Termination Without Cause”) by giving the Executive written notice of such
termination at least thirty (30) days prior to the effective date of such
termination.
          (d) Voluntary Termination. Any termination of employment of the
Executive hereunder, otherwise than as a result of death, Disability, a
Termination for Cause or a Termination Without Cause will be deemed to be a
“Voluntary Termination.” A Voluntary Termination will be deemed to be effective
immediately upon such termination.

3



--------------------------------------------------------------------------------



 



          6. Effect of Termination of Employment.
          (a) Voluntary Termination; Termination for Cause. Upon termination of
the Executive’s employment hereunder pursuant to a Voluntary Termination or a
Termination for Cause, neither the Executive nor [his][her] beneficiaries or
estate will have any further rights or claims against the Company under this
Agreement except the right to receive: (i) the unpaid portion of [his][her]
then-current base salary provided for in Section 4(a) hereof, computed on a pro
rata basis to the date of termination; (ii) payment of [his][her] accrued but
unpaid rights (including accrued vacation time) in accordance with the terms of
any incentive compensation, stock option, retirement, employee welfare or other
employee benefit plans or programs of the Company in which the Executive is then
participating in accordance with Section 4(b) or Section 4(c) hereof; and
(iii) reimbursement for any unreimbursed expenses as provided in Section 4(d)
hereof. Nothing in this Agreement shall restrict or limit the right of the
Compensation Committee or the Board to determine whether the forfeiture
provisions of any of the Company’s stock option or incentive compensation plans
apply to vested stock options or stock awards held by the Executive at the time
of such termination for cause.
          (b) Termination Without Cause. Upon termination of the Executive’s
employment hereunder pursuant to a Termination Without Cause, neither the
Executive nor [his][her] beneficiaries or estate will have any further rights or
claims against the Company under this Agreement except the right to receive,
subject to Section 6(e) below: (i) the payment and other rights provided for in
Section 6(a) hereof; (ii) severance payments in the form of semi-monthly payment
of the Executive’s then-current base salary for a period of twelve (12) months
following the effective date of such termination; (iii) monthly payments of the
Pro-Rata Bonus Amount (as defined below) for a period of twelve (12) months
following the effective date of such termination; and (iv) continuation of the
health care benefits coverage to which the Executive is entitled under Section
4(c) hereof over the twelve (12) month period described in clause (iii) above,
with such coverage to be provided at the same level and subject to the same
terms and conditions (including, without limitation, any applicable co-pay
obligations, but excluding any applicable tax consequences for the Executive) as
in effect for officers of the Company generally during such period. For purposes
of this Agreement, “Pro-Rata Bonus Amount” shall mean one twelfth (1/12) of
(x) the portion of the Executive’s annual bonus, as determined by the
Compensation Committee, applicable to that portion of the year arising prior to
termination of this Agreement in the year in which such Termination Without
Cause occurs, plus the greater of (y) the most recent annual cash bonus paid to
the Executive prior to the date of [his][her] termination or (z) the average of
the three most recent annual cash bonuses paid to the Executive prior to the
date of [his][her] termination.
          (c) Death or Disability. Upon termination of the Executive’s
employment hereunder as a result of death or Disability, neither the Executive
nor [his][her] beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive: (i) the
payment and other rights provided for in Section 6(a) hereof; (ii) in the case
of death only, a lump sum payment equal to the Executive’s annual base salary as
in effect on the date of death; and

4



--------------------------------------------------------------------------------



 



(iii) in the case of Disability only, continuation of health care benefits
coverage to which the Executive is entitled under Section 4(c) hereof for the
twelve (12) month period following the effective date of such termination, with
such coverage to be provided at the same level and subject to the same terms and
conditions (including, without limitation, any applicable co-pay obligations,
but excluding any applicable tax consequences for the Executive) as in effect
for officers of the Company generally during such period; provided, however that
nothing in this Section 6(c) shall provide any additional benefits or coverage
than that in effect for officers of the Company during such period under the
Company’s Long-Term Disability Plan.
          (d) Forfeiture of Rights. In the event that, subsequent to termination
of employment hereunder, the Executive (i) breaches any of the provisions of
Sections 7, 8 or 9 hereof or (ii) directly or indirectly makes or facilitates
the making of any adverse public statements or disclosures with respect to the
business or securities of the Company, all payments and benefits to which the
Executive may otherwise be entitled pursuant to Section 6(a), 6(b) or 6(c)
hereof shall immediately terminate and be forfeited, and any portion of such
amounts as may have been paid to the Executive shall forthwith be returned to
the Company.
          (e) Compliance with Code Section 409A. Notwithstanding anything to the
contrary herein, payments under this Article 6 shall comply with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). In the event that the Executive is a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i), the Company shall, in the event of
a Termination Without Cause, determine whether the aggregate of (1) the payments
under Section 6(b)(ii), (iii) and (iv) (including the Company’s share of the
cost of continued health care benefits coverage if provided on an after-tax
basis) and (2) payments, if any, under any other Company-provided separation pay
arrangement, represent the payment of non-qualified deferred compensation
subject to the requirements of Code Section 409A (including the requirement of a
six-month delay in the commencement of payments as described in Code
Section 409A(a)(2)(B)(i)). If such determination is made, then the payments
described in Section 6(b)(ii), (iii) and (iv) which would otherwise be paid
during the six-month period beginning on the day following the Executive’s
termination of employment described in Section 6(b) shall instead be paid to the
Executive in a single lump sum payment within five (5) business days after the
end of such six-month period. The lump sum payment shall be adjusted for simple
interest that accrues during the initial six-month period following Executive’s
termination of employment at the applicable Federal rate provided for in Code
Section 7872(f)(2).
          (f) Coordination with COBRA. It is intended that the continuation of
health care benefits described in Section 6(b) or Section 6(c ) shall run
concurrently with any period of continuation coverage required by COBRA
(Section 601 et seq. of the Employee Retirement Income Security Act of 1974, as
amended).
          (g) Tax Withholdings. All payments under this Article 6 shall be made
subject to applicable tax withholdings.

5



--------------------------------------------------------------------------------



 



          7. Confidentiality. Except in the normal course of business in the
performance of [his][her] duties, the Executive shall not, during the Term of
this Agreement, or at any time following the end of the Term of this Agreement,
directly or indirectly, disclose or permit to be known, to any person, firm or
corporation, any confidential information acquired by [him][her] during the
course of, or as an incident to, [his][her] employment hereunder, relating to
the Company, the directors of the Company, or any client of the Company,
including, but not limited to, the business affairs of each of the foregoing.
Such confidential information shall include, but shall not be limited to,
proprietary technology, trade secrets, patented processes, research and
development data, know-how, formulae, pricing policies, the substance of
agreements with customers and others, and arrangements, customer lists and any
other documents embodying such confidential information.
          All information and documents relating to the Company shall be the
exclusive property of the Company, and the Executive shall use [his][her] best
efforts to prevent any publication or disclosure thereof. Upon termination of
Executive’s employment with the Company, all documents records, reports,
writings and other similar documents containing confidential information then in
the Executive’s possession or control shall be returned to and left with the
Company.
          8. Restrictive Covenant.
          (a) The Executive hereby acknowledges and recognizes that, during the
Term, the Executive will be privy to trade secrets and confidential proprietary
information critical to the Company’s business and, accordingly the Executive
agrees that, in consideration of the benefits to be received by [him][her]
hereunder, the Executive will not, from and after the date hereof until the
first anniversary of the termination of the Term, (i) directly or indirectly
engage in the development, production, marketing or sale of products that
compete (or, upon commercialization, would compete) with products of the Company
being developed (so long as such development has not been abandoned), produced,
marketed or sold at the time of the Executive’s termination (hereinafter a
“Competing Business”) whether such engagement shall be as an owner, partner,
investor, employee, officer, director, affiliate or other participant in any
Competing Business; (ii) assist others in engaging in any Competing Business in
the manner described in clause (i) above; or (iii) induce other employees of the
Company or any subsidiary thereof to terminate their employment with the Company
or any subsidiary thereof or engage in any Competing Business. The ownership of
not more than 5% of the stock of any entity having a class of equity securities
actively traded on a national securities exchange or on the Nasdaq Stock Market
or any minority interest in any private entity shall not be deemed, in and of
itself, to violate the prohibitions of this Section 8(a).
          (b) During the Term of the Executive’s employment hereunder and for
five (5) years thereafter, the Executive shall not disparage, deprecate, or make
any comments or take any other actions, directly or indirectly, that will
reflect adversely on the Company or its officers, directors, employees or agents
or adversely affect their business reputation or goodwill.

6



--------------------------------------------------------------------------------



 



          (c) The Executive understands that the foregoing restrictions may
limit the ability of the Executive to earn a livelihood in a business similar to
the business of the Company, but nevertheless believes that the Executive has
received and will receive sufficient consideration and other benefits, as an
employee of the Company and as otherwise provided herein, to justify such
restrictions which, in any event (given the education, skills and ability of the
Executive), the Executive believes would not prevent the Executive from earning
a living.
          (d) If any portion of the restrictions set forth in this Section 8
should, for any reason whatsoever, be declared invalid by a court of competent
jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected. The Executive declares
that the territorial, time limitations and scope of activities restricted as set
forth in this Section 8 are reasonable and properly required for the adequate
protection of the business of the Company. In the event that any such
territorial, time limitation and scope of activities restricted is deemed to be
unreasonable by a court of competent jurisdiction, the Company and the Executive
agree to the reduction of the territorial, time limitation or scope to the area
or period which such court shall have deemed reasonable.
          (e) The existence of any claim or cause of action by the Executive
against the Company shall not constitute a defense to the enforcement by the
Company of the foregoing restrictive covenants, but such claim or cause of
action shall be litigated separately.
          9. Company Right to Inventions. The Executive will promptly disclose,
grant and assign to the Company, for its sole use and benefit (including its
subsidiaries) any and all inventions, improvements, technical information and
suggestions in any way relating to the business of the Company which the
Executive may develop or acquire during the Term (whether or not during usual
working hours), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such invention, improvement or technical information. In connection therewith:
(i) the Executive shall, without charge, but at the expense of the Company,
promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be necessary or proper in
the opinion of the Company to vest title to any such inventions, improvements,
technical information, patent applications, patents, copyrights or reissues
thereof in the Company and to enable it to obtain and maintain the entire right
and title thereto throughout the world; and (ii) the Executive shall render to
the Company, at its expense (including a reasonable payment for the time
involved in case the Executive is not then in its employ), all such assistance
as it may require in the prosecution of applications of said patents, copyrights
or reissues thereof, in the prosecution or defense of interferences which may be
declared involving any said applications, patents or copyrights and in any
litigation in which the Company may be involved relating to any such patents,
inventions, improvements or technical information. The provisions of this
Section 9 will survive any termination of this Agreement or the termination of
the Executive’s employment with the Company.
          10. Impact on Other Agreements. To the extent the provisions of
Sections 7, 8 or 9 of this Agreement are similar to or duplicative of provisions
contained in other agreements

7



--------------------------------------------------------------------------------



 




between the Executive and the Company, the provisions of this Agreement shall
control; provided, however, that in the event the provisions of Section 7, 8 or
9 of this Agreement expire prior to similar provisions of any such other
agreement, the provisions of such other agreement will continue to apply after
expiration of the applicable terms of this Agreement.
          11. Representations and Agreements of Executive. The Executive
represents and warrants that [he][she]is free to enter into this Agreement and
to perform the duties required hereunder, and that there are no employment
contracts or understandings, restrictive covenants or other restrictions,
whether written or oral, preventing the performance of [his][her] duties
hereunder.
          12. Enforcement. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforceable to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, to the extent that a restriction
contained in this Agreement is more restrictive than permitted by the laws of
any jurisdiction where this Agreement may be subject to review and
interpretation, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, will be the maximum
restriction allowed by the laws of such jurisdiction and such restriction will
be deemed to have been revised accordingly herein.
          13. Remedies; Survival.
          (a) The Executive acknowledges and understands that the provisions of
the covenants contained in Sections 7, 8 and 9 hereof, the violation of which
cannot be accurately compensated for in damages by an action at law, are of
crucial importance to the Company, and that the breach or threatened breach of
such provisions would cause the Company irreparable harm. In the event of a
breach or threatened breach by the Executive of the provisions of Sections 7, 8
or 9 hereof, the Company will be entitled to seek an injunction restraining the
Executive from such breach. Nothing herein contained will be construed as
prohibiting the Company from pursuing any other remedies available for any
breach or threatened breach of this Agreement.
          (b) Notwithstanding anything contained in this Agreement to the
contrary, the provisions of Sections 6, 7, 8, 9, 10, 12 and 13 hereof will
survive the expiration or other termination of this Agreement until, by their
terms, such provisions are no longer operative.
          14. Notices. Any notices required or permitted to be given hereunder
shall be sufficient if in writing, and if delivered by hand, or sent by
registered or certified mail, return receipt requested, or overnight delivery
using a national courier service, or by facsimile or electronic transmission,
with confirmation as to receipt, to the Company at the address set forth below
and to the Executive at the address set forth in the personnel records of the
Company, or such other address as either party may from time to time designate
in writing to the other, and shall be deemed given as of the date of the
delivery or mailing:

8



--------------------------------------------------------------------------------



 



Digene Corporation
1201 Clopper Road
Gaithersburg, Maryland 20878
Attention: General Counsel
with a copy to:
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103-7599
Attention: Morris Cheston, Jr., Esquire
          15. Severability. If any of the covenants contained in this Agreement,
any part of any such covenant, are hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, or the remainder of the Agreement, which shall be given full effect,
without regard to the invalid portions.
          16. Non-Waiver. The waiver or breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver or breach of any other term
or condition.
          17. Entire Agreement. This Agreement, including Annex A hereto,
constitutes the entire agreement of the parties with respect to its subject
matter, and no modification or waiver of any provision hereof shall be valid
unless it be in writing and signed by all of the parties hereto. Subject to
Section 10 hereof, this Agreement supersedes all prior agreements or
understandings between the parties with respect to the subject matter hereof[,
including, without limitation, that certain Employment Agreement,
dated                     ___, between the Executive and the Company].
          18. Assignment. This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of any successor or
successors by reorganization, merger or consolidation and any assignee of all or
substantially all of its business and properties, but, except as to any such
successor or assignee of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned or transferred by either party without the
prior written consent of the other party.
          19. Binding Effect. This Agreement and all of the provisions hereof
shall be binding upon the legal representatives, heirs, distributees, successors
and assigns of the parties hereto.
          20. Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland without reference to
principles of conflicts of laws.
          21. Headings. The Section headings appearing in this Agreement are for
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, amend, or affect its provisions.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              EXECUTIVE
 
             
 
            DIGENE CORPORATION
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

10



--------------------------------------------------------------------------------



 



Annex A
Positions with the Company:
     As of                                          ,                     , the
Executive’s positions with the Company shall be
                                                            .
Base Salary:
     As of                                           ,                     , the
Executive’s annual base salary is $                                        .

